                               UNITED STATES DISTRICT COURT
                                    DISTRICT OF MAINE

Towd Point Mortgage Trust Asset-Backed        CIVIL ACTION NO:
Securities, Series 2016-1, U.S. Bank National
Association as Indenture Trustee

                  Plaintiff                         COMPLAINT

                         vs.                        RE:
                                                    5 Eastern Avenue, Jay, ME 04239

Tracey L. Doiron and Neil J. Tuttle                 Mortgage:
                                                    July 3, 2007
                                                    Book 2925, Page 187

                  Defendants


        NOW COMES the Plaintiff, Towd Point Mortgage Trust Asset-Backed Securities, Series

2016-1, U.S. Bank National Association as Indenture Trustee, by and through its attorneys, Doonan,

Graves & Longoria, LLC, and hereby complains against the Defendants, Tracey L. Doiron and Neil

J. Tuttle, as follows:

                                JURISDICTION AND VENUE

    1. This Court has jurisdiction over this action pursuant 28 U.S.C. § 1332(a)(1) (Diversity)

        because the Plaintiff and Defendants are citizens of different states and the matter in

        controversy exceeds the sum or value of seventy-five thousand and 00/100 ($75,000.00)

        dollars, exclusive of interest and costs. Any Court of the United States, upon the filing of

        an appropriate pleading, may declare the rights and other legal relations of any interested

        party seeking such declaration, whether or not further relief is or could be sought under 28

        U.S.C. § 2201.

    2. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(a)(1) because the

        object of this litigation is a Note executed under seal currently owned and held by Towd

        Point Mortgage Trust Asset-Backed Securities, Series 2016-1, U.S. Bank National Association
   as Indenture Trustee, in which the Defendants, Tracey L. Doiron and Neil J. Tuttle, are the

   obligor and the total amount owed under the terms of the Note is One Hundred Fifty-

   Seven Thousand One Hundred Seventy-Seven and 17/100 ($157,177.17) Dollars, plus

   attorney fees and costs associated with the instant action; thus, the amount in controversy

   exceeds the jurisdictional threshold of seventy-five thousand ($75,000.00) dollars.

3. Venue is properly exercised pursuant to 28 U.S.C. §1391(b)(2) insofar as all or a substantial

   portion of the events that give rise to the Plaintiff ’s claims transpired in Maine and the

   property is located in Maine.

                                         PARTIES

4. Towd Point Mortgage Trust Asset-Backed Securities, Series 2016-1, U.S. Bank National

   Association as Indenture Trustee is a corporation with its principal place of business located

   at 425 Walnut Street, Cincinnati, OH 45202.

5. The Defendant, Tracey L. Doiron, is a resident of Jay, County of Franklin and State of

   Maine.

6. The Defendant, Neil J. Tuttle, is a resident of Jay, County of Franklin and State of Maine.

                                           FACTS

7. On July 3, 2007, by virtue of a Warranty Deed from Tracey Lynn Doiron, which is recorded

   in the Franklin County Registry of Deeds in Book 2925, Page 185, the property situated at

   5 Eastern Avenue, City/Town of Jay, County of Franklin, and State of Maine, was conveyed

   to Tracey L. Doiron and Neil J. Tuttle, being more particularly described by the attached

   legal description. See Exhibit A (a true and correct copy of the legal description is attached

   hereto and incorporated herein).
8. On July 3, 2007, Defendants, Tracey L. Doiron and Neil J. Tuttle, executed and delivered to

   Evest Lending, Inc. a certain Note under seal in the amount of $159,000.00. See Exhibit B

   (a true and correct copy of the Note is attached hereto and incorporated herein).

9. To secure said Note, on July 3, 2007, Defendants, Tracey L. Doiron and Neil J. Tuttle

   executed a Mortgage Deed in favor of Evest Lending, Inc., securing the property located at

   5 Eastern Avenue, Jay, ME 04239 which Mortgage Deed is recorded in the Franklin County

   Registry of Deeds in Book 2925, Page 187. See Exhibit C (a true and correct copy of the

   Mortgage is attached hereto and incorporated herein).

10. The Mortgage was then assigned to Regions Bank D/B/A Regions Mortgage by virtue of an

   Assignment of Mortgage dated April 23, 2008 and recorded in the Franklin County Registry

   of Deeds in Book 3023, Page 288. See Exhibit D (a true and correct copy of the

   Assignment of Mortgage is attached hereto and incorporated herein).

11. The Mortgage was then assigned to Towd Point Master Funding Trust 2014-04 by virtue of

   an Assignment of Mortgage dated April 1, 2014 and recorded in the Franklin County

   Registry of Deeds in Book 3889, Page 226. See Exhibit F (a true and correct copy of the

   Assignment of Mortgage is attached hereto and incorporated herein).

12. The Mortgage was then assigned to Firstkey Mortgage, LLC by virtue of an Assignment of

   Mortgage dated January 26, 2017 and recorded in the Franklin County Registry of Deeds in

   Book 3890, Page 135. See Exhibit G (a true and correct copy of the Assignment of

   Mortgage is attached hereto and incorporated herein).

13. The Mortgage was then assigned to Towd Point Mortgage Trust Asset-Backed Securities,

   Series 2016-1, U.S. Bank National Association as Indenture Trustee by virtue of an

   Assignment of Mortgage dated February 19, 2019 and recorded in the Franklin County

   Registry of Deeds in Book 4069, Page 252. See Exhibit H (a true and correct copy of the

   Assignment of Mortgage is attached hereto and incorporated herein).
14. The Mortgage was then assigned to Towd Point Mortgage Trust Asset-Backed Securities,

   Series 2016-1, U.S. Bank National Association as Indenture Trustee by virtue of an

   Assignment of Mortgage dated January 26, 2017 and recorded in the Franklin County

   Registry of Deeds in Book 4152, Page 223. See Exhibit I (a true and correct copy of the

   Assignment of Mortgage is attached hereto and incorporated herein).

15. On July 30, 2008, the Defendants, Tracey L. Doiron and Neil J. Tuttle, executed a

   Modification Agreement which increased the principal amount of the Note to $159,000.00

   (herein after referred to as the “Loan Modification”). See Exhibit E (a true and correct copy

   of the Loan Modification is attached hereto and incorporated herein)

16. On April 5, 2021, the Defendants, Tracey L. Doiron and Neil J. Tuttle, were sent a Notice of

   Mortgagor's Right to Cure, as evidenced by the Certificate of Mailing (herein after referred

   to as the “Demand Letter”). See Exhibit J (a true and correct copy of the Demand Letter is

   attached hereto and incorporated herein).

17. The Demand Letter informed the Defendants, Tracey L. Doiron and Neil J. Tuttle, of the

   payment due date, the total amount necessary to cure the default, and the deadline by which

   the default must be cured, which was thirty-five (35) days from receipt of the Demand

   Letter. See Exhibit J.

18. The Defendants, Tracey L. Doiron and Neil J. Tuttle, failed to cure the default prior to the

   expiration of the Demand Letter.

19. The Plaintiff, Towd Point Mortgage Trust Asset-Backed Securities, Series 2016-1, U.S. Bank

   National Association as Indenture Trustee, is the present holder of the Note pursuant to

   endorsement by the previous holder (if applicable), payment of value and physical

   possession of the Note in conformity with 11 M.R.S. § 3-1201, et seq., and Simansky v. Clark,

   147 A. 205, 128 Me. 280 (1929).
20. The Plaintiff, Towd Point Mortgage Trust Asset-Backed Securities, Series 2016-1, U.S. Bank

   National Association as Indenture Trustee, is the lawful holder and owner of the Note and

   Mortgage.

21. The Plaintiff, Towd Point Mortgage Trust Asset-Backed Securities, Series 2016-1, U.S. Bank

   National Association as Indenture Trustee, hereby certifies that all steps mandated by law to

   provide notice to the mortgagor pursuant to 14 M.R.S.A. § 6111 and/or Note and Mortgage

   were strictly performed.

22. The total debt owed under the Note and Mortgage as of June 24, 2021 is One Hundred

   Fifty-Seven Thousand One Hundred Seventy-Seven and 17/100 ($157,177.17) Dollars,

   which includes:

                     Description                             Amount
    Principal Balance                                                    $127,791.44
    Interest                                                              $15,523.14
    Escrow/Impound Required                                               $11,634.85
    Late Fees                                                                 $66.62
    Loan Level Advance Balance                                             $2,150.10
    Interest on Advances                                                        $0.02
    Recording Fee                                                             $11.00
    Grand Total                                                          $157,177.17


23. Upon information and belief, the Defendants, Tracey L. Doiron and Neil J. Tuttle, are

   presently in possession of the subject property originally secured by the Mortgage.

                      COUNT I – FORECLOSURE AND SALE

24. The Plaintiff, Towd Point Mortgage Trust Asset-Backed Securities, Series 2016-1, U.S. Bank

   National Association as Indenture Trustee, repeats and re-alleges paragraphs 1 through 23 as

   if fully set forth herein.
25. This is an action for foreclosure and sale respecting a real estate related Mortgage and title

    located at 5 Eastern Avenue, Jay, County of Franklin, and State of Maine. See Exhibit A.

26. The Plaintiff, Towd Point Mortgage Trust Asset-Backed Securities, Series 2016-1, U.S. Bank

    National Association as Indenture Trustee, is the holder of the Note referenced in

    Paragraph 8 pursuant to endorsement by the previous holder (if applicable) and physical

    possession of the aforesaid Note in conformity with Title 11, section 3-1201, et seq. of the

    Maine Revised Statutes and Simansky v. Clark, 147 A. 205, 128 Me. 280 (1929). As such,

    Plaintiff, Towd Point Mortgage Trust Asset-Backed Securities, Series 2016-1, U.S. Bank

    National Association as Indenture Trustee, has the right to foreclosure and sale upon the

    subject property.

27. The Plaintiff, Towd Point Mortgage Trust Asset-Backed Securities, Series 2016-1, U.S. Bank

    National Association as Indenture Trustee, is the current owner and investor of the

    aforesaid Mortgage and Note.

28. The Defendants, Tracey L. Doiron and Neil J. Tuttle, are presently in default on said

    Mortgage and Note, having failed to make the monthly payment due September 1, 2018, and

    all subsequent payments, and, therefore, have breached the condition of the aforesaid

    Mortgage and Note.

29. The total debt owed under the Note and Mortgage as of June 24, 2021 is One Hundred

    Fifty-Seven Thousand One Hundred Seventy-Seven and 17/100 ($157,177.17) Dollars,

    which includes:

                      Description                               Amount
    Principal Balance                                                       $127,791.44
    Interest                                                                 $15,523.14
    Escrow/Impound Required                                                  $11,634.85
    Late Fees                                                                     $66.62
    Loan Level Advance Balance                                                 $2,150.10
    Interest on Advances                                                         $0.02
    Recording Fee                                                               $11.00
    Grand Total                                                            $157,177.17


30. The record established through the Franklin County Registry of Deeds indicates that there

   are no public utility easements recorded subsequent to the Mortgage and prior to the

   commencement of these proceedings affecting the mortgaged premises at issue herein.

31. By virtue of the Defendants, Tracey L. Doiron and Neil J. Tuttle's breach of condition, the

   Plaintiff hereby demands a foreclosure and sale on said real estate.

32. Notice in conformity with 14 M.R.S.A. § 6111 and/or Note and Mortgage was sent to the

   Defendants, Tracey L. Doiron and Neil J. Tuttle, on April 5, 2021, evidenced by the

   Certificate of Mailing. See Exhibit J.

33. The Defendants, Tracey L. Doiron and Neil J. Tuttle, are not in the Military as evidenced by

   the attached Exhibit K.

                          COUNT II – BREACH OF NOTE

34. The Plaintiff, Towd Point Mortgage Trust Asset-Backed Securities, Series 2016-1, U.S. Bank

   National Association as Indenture Trustee, repeats and re-alleges paragraphs 1 through 33 as

   if fully set forth herein.

35. On July 3, 2007, the Defendants, Tracey L. Doiron and Neil J. Tuttle, executed under seal

   and delivered to Evest Lending, Inc. a certain Note in the amount of $159,000.00. See

   Exhibit B.

36. The Defendants, Tracey L. Doiron and Neil J. Tuttle, are in default for failure to properly

   tender the September 1, 2018 payment and all subsequent payments. See Exhibit J.

37. The Plaintiff, Towd Point Mortgage Trust Asset-Backed Securities, Series 2016-1, U.S. Bank

   National Association as Indenture Trustee, is the proper holder of the Note and is entitled
   to enforce the terms and conditions of the Note due to its breach by the Defendants, Tracey

   L. Doiron and Neil J. Tuttle.

38. The Defendants, Tracey L. Doiron and Neil J. Tuttle, having failed to comply with the terms

   of the Note and Mortgage, are in breach of both the Note and the Mortgage.

39. The Defendants Tracey L. Doiron and Neil J. Tuttle's breach is knowing, willful, and

   continuing.

40. The Defendants Tracey L. Doiron and Neil J. Tuttle's breach has caused Plaintiff Towd

   Point Mortgage Trust Asset-Backed Securities, Series 2016-1, U.S. Bank National Association

   as Indenture Trustee to suffer actual damages, including, but not limited to money lent,

   interest, expectancy damages, as well as attorney's fees and costs.

41. The total debt owed under the Note and Mortgage as of June 24, 2021, if no payments are

   made, is One Hundred Fifty-Seven Thousand One Hundred Seventy-Seven and 17/100

   ($157,177.17) Dollars, which includes:

                    Description                                Amount
    Principal Balance                                                     $127,791.44
    Interest                                                               $15,523.14
    Escrow/Impound Required                                                $11,634.85
    Late Fees                                                                   $66.62
    Loan Level Advance Balance                                              $2,150.10
    Interest on Advances                                                         $0.02
    Recording Fee                                                               $11.00
    Grand Total                                                           $157,177.17


42. Injustice can only be avoided by awarding damages for the total amount owed under the

   Note including interest, plus costs and expenses, including attorney fees.
COUNT III – BREACH OF CONTRACT, MONEY HAD AND RECEIVED

43. The Plaintiff, Towd Point Mortgage Trust Asset-Backed Securities, Series 2016-1, U.S. Bank

   National Association as Indenture Trustee, repeats and re-alleges paragraphs 1 through 42 as

   if fully set forth herein.

44. By executing, under seal, and delivering the Note, the Defendants, Tracey L. Doiron and

   Neil J. Tuttle, entered into a written contract with Evest Lending, Inc. who agreed to loan

   the amount of $159,000.00 to the Defendants. See Exhibit B.

45. As part of this contract and transaction, the Defendants, Tracey L. Doiron and Neil J. Tuttle,

   executed the Mortgage to secure the Note and the subject property. See Exhibit C.

46. The Plaintiff, Towd Point Mortgage Trust Asset-Backed Securities, Series 2016-1, U.S. Bank

   National Association as Indenture Trustee, is the proper holder of the Note and successor-

   in-interest to Evest Lending, Inc., and has performed its obligations under the Note and

   Mortgage.

47. The Defendants, Tracey L. Doiron and Neil J. Tuttle, breached the terms of the Note and

   Mortgage by failing to properly tender the September 1, 2018 payment and all subsequent

   payments. See Exhibit J.

48. The Plaintiff, Towd Point Mortgage Trust Asset-Backed Securities, Series 2016-1, U.S. Bank

   National Association as Indenture Trustee, is the proper holder of the Note, and is entitled

   to enforce the terms and conditions of the Note due to its breach by the Defendants, Tracey

   L. Doiron and Neil J. Tuttle.

49. The Defendants, Tracey L. Doiron and Neil J. Tuttle, having failed to comply with the terms

   of the Note and Mortgage, are in breach of contract.
50. The Defendants, Tracey L. Doiron and Neil J. Tuttle, are indebted to Towd Point Mortgage

   Trust Asset-Backed Securities, Series 2016-1, U.S. Bank National Association as Indenture

   Trustee in the sum of One Hundred Fifty-Seven Thousand One Hundred Seventy-Seven

   and 17/100 ($157,177.17) Dollars, for money lent by the Plaintiff, Towd Point Mortgage

   Trust Asset-Backed Securities, Series 2016-1, U.S. Bank National Association as Indenture

   Trustee, to the Defendants.

51. Defendants Tracey L. Doiron and Neil J. Tuttle's breach is knowing, willful, and continuing.

52. Defendants Tracey L. Doiron and Neil J. Tuttle's breach has caused Plaintiff, Towd Point

   Mortgage Trust Asset-Backed Securities, Series 2016-1, U.S. Bank National Association as

   Indenture Trustee, to suffer actual damages, including, but not limited to money lent,

   interest, expectancy damages, as well as attorney's fees and costs.

53. The total debt owed under the Note and Mortgage as of June 24, 2021, if no payments are

   made, is One Hundred Fifty-Seven Thousand One Hundred Seventy-Seven and 17/100

   ($157,177.17) Dollars, which includes:

                    Description                                Amount
    Principal Balance                                                    $127,791.44
    Interest                                                               $15,523.14
    Escrow/Impound Required                                                $11,634.85
    Late Fees                                                                  $66.62
    Loan Level Advance Balance                                              $2,150.10
    Interest on Advances                                                        $0.02
    Recording Fee                                                              $11.00
    Grand Total                                                          $157,177.17


54. Injustice can only be avoided by awarding damages for the total amount owed under the

   Note and Mortgage, and for money had and received, including interest, plus costs and

   expenses, including attorney fees.
                         COUNT IV – QUANTUM MERUIT

55. The Plaintiff, Towd Point Mortgage Trust Asset-Backed Securities, Series 2016-1, U.S. Bank

   National Association as Indenture Trustee, repeats and re-alleges paragraphs 1 through 54 as

   if fully set forth herein.

56. Evest Lending, Inc., predecessor-in-interest to Towd Point Mortgage Trust Asset-Backed

   Securities, Series 2016-1, U.S. Bank National Association as Indenture Trustee, loaned

   Defendants, Tracey L. Doiron and Neil J. Tuttle, $159,000.00. See Exhibit B.

57. The Defendants, Tracey L. Doiron and Neil J. Tuttle, are in default for failure to properly

   tender the September 1, 2018 payment and all subsequent payments. See Exhibit J.

58. As a result of the Defendants Tracey L. Doiron and Neil J. Tuttle's failure to perform under

   the terms of their obligation, the Defendants, should be required to compensate the

   Plaintiff, Towd Point Mortgage Trust Asset-Backed Securities, Series 2016-1, U.S. Bank

   National Association as Indenture Trustee.

59. As such, the Plaintiff, Towd Point Mortgage Trust Asset-Backed Securities, Series 2016-1,

   U.S. Bank National Association as Indenture Trustee, is entitled to relief under the doctrine

   of quantum meruit.

                        COUNT V –UNJUST ENRICHMENT

60. The Plaintiff, Towd Point Mortgage Trust Asset-Backed Securities, Series 2016-1, U.S. Bank

   National Association as Indenture Trustee, repeats and re-alleges paragraphs 1 through 59 as

   if fully set forth herein.

61. Evest Lending, Inc., predecessor-in-interest to Towd Point Mortgage Trust Asset-Backed

   Securities, Series 2016-1, U.S. Bank National Association as Indenture Trustee, loaned the

   Defendants, Tracey L. Doiron and Neil J. Tuttle, $159,000.00. See Exhibit B.

62. The Defendants, Tracey L. Doiron and Neil J. Tuttle, have failed to repay the loan obligation.
   63. As a result, the Defendants, Tracey L. Doiron and Neil J. Tuttle, have been unjustly enriched

       to the detriment of the Plaintiff, Towd Point Mortgage Trust Asset-Backed Securities, Series

       2016-1, U.S. Bank National Association as Indenture Trustee as successor-in-interest to

       Evest Lending, Inc. by having received the aforesaid benefits and money and not repaying

       said benefits and money.

   64. As such, the Plaintiff, Towd Point Mortgage Trust Asset-Backed Securities, Series 2016-1,

       U.S. Bank National Association as Indenture Trustee, is entitled to relief.

                                   PRAYERS FOR RELIEF

WHEREFORE, the Plaintiff, Towd Point Mortgage Trust Asset-Backed Securities, Series 2016-1,

U.S. Bank National Association as Indenture Trustee, prays this Honorable Court:

   a) Issue a judgment of foreclosure and sale in conformity with Title 14 § 6322;

   b) Grant possession to the Plaintiff, Towd Point Mortgage Trust Asset-Backed Securities, Series

       2016-1, U.S. Bank National Association as Indenture Trustee, upon the expiration of the

       period of redemption;

   c) Find that the Defendants, Tracey L. Doiron and Neil J. Tuttle, are in breach of the Note by

       failing to make payment due as of September 1, 2018, and all subsequent payments;

   d) Find that the Defendants, Tracey L. Doiron and Neil J. Tuttle, are in breach of the Mortgage

       by failing to make payment due as of September 1, 2018, and all subsequent payments;

   e) Find that the Defendants, Tracey L. Doiron and Neil J. Tuttle, entered into a contract for a

       sum certain in exchange for a security interest in the subject property;

   f) Find that the Defendants, Tracey L. Doiron and Neil J. Tuttle, are in breach of contract by

       failing to comply with the terms and conditions of the Note and Mortgage by failing to

       make the payment due September 1, 2018 and all subsequent payments;
g) Find that the Plaintiff, Towd Point Mortgage Trust Asset-Backed Securities, Series 2016-1,

    U.S. Bank National Association as Indenture Trustee, is entitled to enforce the terms and

    conditions of the Note and Mortgage;

h) Find that by virtue of the money retained by the Defendants, Tracey L. Doiron and Neil J.

    Tuttle have been unjustly enriched at the Plaintiff ’s expense;

i) Find that such unjust enrichment entitles the Plaintiff, Towd Point Mortgage Trust Asset-

    Backed Securities, Series 2016-1, U.S. Bank National Association as Indenture Trustee, to

    restitution;

j) Find that the Defendants, Tracey L. Doiron and Neil J. Tuttle, are liable to the Plaintiff,

    Towd Point Mortgage Trust Asset-Backed Securities, Series 2016-1, U.S. Bank National

    Association as Indenture Trustee, for money had and received;

k) Find that the Defendants, Tracey L. Doiron and Neil J. Tuttle, are liable to the Plaintiff for

    quantum meruit;

l) Find that the Defendants, Tracey L. Doiron and Neil J. Tuttle, have appreciated and retained

    the benefit of the Mortgage and the subject property;

m) Find that it would be inequitable for the Defendants, Tracey L. Doiron and Neil J. Tuttle, to

    continue to appreciate and retain the benefit of the Mortgage, Note and subject property

    without recompensing the appropriate value;

n) Find that the Plaintiff, Towd Point Mortgage Trust Asset-Backed Securities, Series 2016-1,

    U.S. Bank National Association as Indenture Trustee, is entitled to restitution for this benefit

    from the Defendants, Tracey L. Doiron and Neil J. Tuttle;

o) Determine the amount due on said Mortgage and Note, including principal, interest,

    reasonable attorney’s fees and court costs;
   p) Additionally, issue a money judgment against the Defendants, Tracey L. Doiron and Neil J.

       Tuttle, and in favor of the Plaintiff, Towd Point Mortgage Trust Asset-Backed Securities,

       Series 2016-1, U.S. Bank National Association as Indenture Trustee, in the amount of One

       Hundred Fifty-Seven Thousand One Hundred Seventy-Seven and 17/100 ($157,177.17

       Dollars, the total debt owed under the Note plus interest and costs including attorney’s fees

       and costs;

   q) For such other and further relief as this Honorable Court deems just and equitable.



                                                      Respectfully Submitted,
                                                      Towd Point Mortgage Trust Asset-Backed
                                                      Securities, Series 2016-1, U.S. Bank National
                                                      Association as Indenture Trustee,
                                                      By its attorneys,

Dated: July 20, 2021
                                                      /s/Reneau J. Longoria, Esq.
                                                      Reneau J. Longoria, Esq., Bar No. 5746
                                                      Attorneys for Plaintiff
                                                      Doonan, Graves & Longoria, LLC
                                                      100 Cummings Center, Suite 303C
                                                      Beverly, MA 01915
                                                      (978) 921-2670
                                                      JAD@dgandl.com
                                                      RJL@dgandl.com
